Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 6/22/22 has been entered.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant asserts that the prior art does not show "a lens that forces light being reflected through reflection surfaces". However, this statement is not in the claims nor is it clear. Instead, the claim recites "the reflected light beam exists from the first light outlet surface after reflecting by three total reflection surfaces and intersects with the main optical axis"-- which has an unclear scope to itself but in light of compact prosecution is understood as: __the reflected light beam exists from the first light outlet surface after being reflected at least once by each of the first, second and third 
TASKAR teaches the reflected light beam exists from the first light outlet surface (36, 361 FIG. 6) after being reflected at least once by each of the second (173-175 FIG. 6) and third (170-172 FIG. 6) total reflection surfaces and intersects with the main optical axis (evident). TASKAR does not explicitly show a first total reflection surface.
MATSUMARU teaches the reflected light beam exists from the first light outlet surface (36, 361 FIG. 6) after being reflected at least once by each of the first (32 FIG. 6), second (313 FIG. 6) and third (35, 351 FIG. 6) total reflection surfaces.
Therefore the combination reads over the claimed limitation (as best as it is understood). Note that the order in which the three reflections happen in the prior art combination is different than the intended invention, however, that feature is not in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TASKAR (US 8465190) in view of MATSUMARU (US 9701240). 
Regarding claim 1 TASKAR discloses a lens (FIG.s 1-18) comprising a light source setting location (see 180 FIG. 6), being with a main optical axis (evident),a longitudinal axis (evident), and a horizontal axis (evident) passing through its center and perpendicular to each other; a first portion (see 40 FIG. 2) and second portion (see 41 FIG. 2), located in the plane where the main optical axis and the horizontal axis are located, respectively, on both sides of the main optical axis; light from a light source (182 FIG. 6) arranged at the light source setting location forms a first light beam after the light distribution of the first portion, and the reverse extension line of the maximum light intensity direction of the first beam intersects the main optical axis; characterized in that, the second portion comprises: a first light inlet surface (part of 180 FIG. 6); a first connection surface (connecting 175 and 180, shown but not labeled in FIG. 6), which is connected to an outer end of the first light inlet surface; a second total reflection surface (173-175 FIG. 6), inclined outwardly relative to the main optical axis, the second total reflection surface being connected to a free end of the first connection surface for receiving and reflecting the light from the first total reflection surface; a third total reflection surface (170-172 FIG. 6), being inclined inwardly relative to the main optical axis, and one end is connected with the second total reflection surface for completely reflecting the light from the second total reflection surface; and a first light outlet surface (163 FIG. 6), being connected to a free end of the first total reflection surface and also to the third total reflection surface, and emitting the reflected light from the third total reflection surface, and the reflected light beam exists from the first light outlet surface after being reflected by the second and third total reflection surfaces and intersects with the main optical axis.  
TASKAR does not explicitly show the second portion comprising a first total reflection surface, facing the first light inlet surface and inclined outwardly relative to the main optical axis, reflects light from the first light inlet surface, and the second total reflection surface facing the first total reflection surface.
 MATSUMARU teaches a lens (FIG.s 1-9) comprising a first total reflection surface (32 FIG. 6), facing a first light inlet surface (311 FIG. 6) and inclined outwardly relative to the main optical axis, reflects light from the first light inlet surface, and a second total reflection surface (313 FIG. 6) facing the first total reflection surface; the reflected light beam exists from the first light outlet surface (36, 361 FIG. 6) after being reflected at least once by each of the first (32 FIG. 6), second (313 FIG. 6) and third (35, 351 FIG. 6) total reflection surfaces.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a first total reflection surface, such as taught by MATSUAMRU, with the second portion the lens of TASKAR in order to achieve a desired light coupling efficiency in accordance to a preferred application of the lens. 
Regarding claim 3, TASKAR further discloses the first light inlet surface is a light gathering surface (operationally evident).
Regarding claim 4, TASKAR further discloses part of the second light inlet surface which is near the main optical axis is a light gathering surface (structurally and operationally evident).
Regarding claim 5, although TASKAR in view of MATSUMARU does not explicitly show the first total reflection surface is a curved surface that improves the consistency of the light beam, TASKAR in FIG. 5 teaches curving reflection surfaces to achieve a desired light beam; thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known and workable shape, such as curved, for the total reflection surfaces, in order to optimize the light coupling efficiency of the surface. 
Regarding claim 7, TASKAR further discloses the maximum light intensity directions of the second beam and the first beam are parallel or intersect at an angle less than 5° (at least in part).
Regarding claim 8, TASKAR further discloses the included angle between the reverse extension line of the maximum light intensity direction of the first beam intersects the main optical axis is 60 ° to 80 ° (at least in part).
Regarding claim 9, TASKAR further discloses the first portion and the second portion are integrally formed, and the connecting line is located at the main optical axis (evident of shape).
Regarding claim 10, TASKAR further discloses the lens is a strip lens (as shown in FIG. 2) extending along the longitudinal axis. 
Regarding claim 11, TASKAR further discloses a lamp (see FIG. 18), comprising a lamp holder (operationally required), a lens (1000 FIG. 18), and a light source (see 128 FIG. 6), characterized in that the lens uses the lens (10 FIG. 1) and the light source is arranged on the light source setting location. 
Regarding claim 12, TASKAR further discloses the lamp holder is a strip lamp holder (evident of 'shelf') along the longitudinal axis, the lens is a strip lens (as shown in FIG. 1) along a longitudinal axis, and the light source (24 FIG. 1) is a linear source along the longitudinal axis (linear arrangement thereof).
Claim 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TASKAR in view of MATSUMARU, as applied to claim 1 above, and further in view of OMINATO (US 8134780).
Regarding claim 2, TASKAR further discloses the first portion comprises: second light inlet surface (part of 180 FIG. 6); a second connection surface (labeled 154 FIG. 6), facing the second light inlet and connected with the outer end of the second light inlet surface; a second light outlet surface (162 FIG. 6), used for emitting to form a first light beam; a fifth total reflection surface (160 FIG. 6), being inclined outwardly relative to the main optical axis, and one end is connected with the free end of the second connection surface, and the incident light from the second light inlet surface that is away from the main optical axis is reflected to form a reflected light near the main optical axis; and third light outlet surface (161 FIG. 6), located above the fifth total reflection surface for emitting the reflected light which is from the fifth total reflection surface to form a third beam; the reflected light from the third light outlet surface being reflected once (as shown in FIG. 7). 
TASKAR in view of MATSUMARU dies not explicitly show a fourth total reflection surface, being inclined outwardly relative to the main optical axis, to reflect the incident light from the second light inlet surface that is near the main optical axis to the outside; such that the second light outlet surface is used for emitting the reflected light from the fourth total reflection surface to form the first light beam.
OMINATO teaches a first portion of a lens comprising a fourth total reflection surface (such as 30 FIG. 10), being inclined outwardly relative to an optical axis (drawn to divide 30 and 43 FIG. 10), used to reflect the incident light from a second light inlet surface (21 FIG. 10) that is near the optical axis to the outside; such that a second light outlet surface (40 FIG. 10) is used for emitting the reflected light from the fourth total reflection surface to form the first light beam; the reflected light from the second light outlet surface being reflected once (as shown in FIG. 10).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the teachings of OMINATO regarding a fourth total reflection surface with the lens of TASKAR in view of MATSUMARU, such that the second light outlet surface is used for emitting the reflected light from the fourth total reflection surface to form the first light beam, in order to achieve an optimal light distribution in accordance to a preferred application of the lens. 
Regarding claim 6, although TASKAR in view of MATSUMARU and OMINATO does not explicitly show the fourth total reflection surface is a curved surface that improves the consistency of the light beam, TASKAR in FIG. 5 teaches curving reflection surfaces to achieve a desired light beam; thus, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known and workable shape, such as curved, for the total reflection surfaces, in order to optimize the light coupling efficiency of the surface. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875